DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed November 3, 2021 has been entered. Claims 1-2, 4-5, 8-9, 12-14, 16, and 22-31 are pending. No claim amendments have been made. 


Claim Interpretation
	The examiner notes that amended claim 1 now recites step (b) as a hydrolyzing step and not a fermenting step. The instant specification at paragraph [39] discloses that the fermentation step causes biochemical changes to modify the food, wherein the biochemical changes include the ability of the enzymes to hydrolyze the protein in the food. Therefore, the hydrolysis of the instant invention is not an active method step but occurs through the production of microbial enzymes during the fermentation step. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-2, 4, 8-9, 12-14, 16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wroblewska et al. (Influence of the addition of transglutaminase on the immunoreactivity of milk proteins and sensory quality of kefir; 2009; made of record by applicant) in view of Fukui et al. (US 2011/0129568 A1; June 2, 2011). 
Regarding claims 1, 8 and 13, Wroblewska discloses a method of reducing immunoreactivity of a fermented milk product by incubating the milk product comprising at least one protein with a cross-linking enzyme to form a cross-linked protein and fermenting the milk product to form a modified milk product (Abstract; pages 2436-2439).
Wroblewska discloses that the food product is cow’s milk (Abstract; Page 2436 under Results and Discussion).
Wroblewska further teaches that the milk proteins are hydrolyzed to short chain peptides by the bacteria during the fermentation step (Abstract; Sections 3.1 and 3.2). 
With respect to the time of fermenting, Wroblewska discloses that the fermentation step was carried out at 25 C for a time up to 23 hours (page 2435 under Materials and Methods and page 2436 under Results and Discussion). As Wroblewska discloses that hydrolysis occurs during the fermentation step, Wroblewska discloses an prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, the examiner notes that differences in time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Wroblewska discloses that it is well known in the art for hydrolysis to occur during the fermentation step for a period up to 23 hours and therefore it would have been obvious to one of ordinary skill in the art to vary the time depending on the desired conversion.
Wroblewska discloses that step (a) is performed before the fermentation step (b) (Page 2435).
Wroblewska additionally teaches that the microorganism used during the fermentation process is of the Lactobacillus family and can be Lactobacillus plantarum (Abstract; page 2434 under Introduction).
Wroblewska fails to specifically disclose that Lactobacillus plantarum is used during the fermentation process, however, as Wroblewska discloses that such species is known in the art in the fermentation of milk products it would have been obvious to use. 
Lactobacillus family, Wroblewska is silent with respect to the microorganism comprising a combination of Leuconostoc mesenteroides, Lactobacillus plantarum, and Pediococcus acidilactici as claimed. 
Fukui discloses a process for producing fermented milk by fermenting the milk with a microorganism, wherein the microorganism can be a mixture of different strains of bacteria ([0046]-[0047]; See Figures). Fukui discloses that suitable strains of bacteria for fermenting milk include Leuconostoc mesenteroides [0038], Lactobacillus plantarum [0037], and Pediococcus acidilactici ([0036]).
It would have been obvious to one of ordinary skill in the art to use a mixture of strains of bacteria as the microorganism in Wroblewska. Fukui discloses that the claimed strains of bacteria can be provided in a mixture and are suitable for fermenting milk and therefore would predictably be able to ferment, or hydrolyze, the milk of Wroblewska. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, 
Therefore, as all the claimed strains of bacteria are known in the art to be useful for the same purpose and Fukui further teaches that it is known in the art to use a mixture of strains of bacteria for fermenting, it would have been obvious to one of ordinary skill in the art to use a combination of the claimed strains in the process of Wroblewska.
With respect to the microorganism being alive during fermentation, Wroblewska discloses that the microorganism is alive and therefore it would have been obvious to use alive microorganisms as taught by Fukui in the fermentation process of Wroblewska.
The examiner notes that Fukui discloses killing off the microorganisms, however, Fukui additionally teaches adding a starter culture to the yogurt mix and thereafter fermenting the yogurt mix ([0046]-[0047]). Fukui discloses that the starter culture is preferably lactic acid bacteria starters that are generally used for manufacturing fermented milk ([0047]). As stated above, Fukui discloses the use of the claimed bacteria for fermenting milk and therefore it would have been obvious to use the claimed strains of bacteria for fermenting the milk of Wroblewska. As Fukui discloses that the use of the starter culture is separate from and occurs after the killing of previous bacteria, the bacteria in Fukui are considered to be alive during fermentation.

Wroblewska, however, fails to specifically teach that it is less than a food simultaneously incubated and fermented. 
Wroblewska teaches that both the addition of m-TG and fermentation result in a reduction of immunoreactivity, wherein m-TG is added before fermentation to allow the protein and enzyme to react, which is same as applicant. Therefore, as the prior art discloses the same steps as the instant invention, it would have been obvious that the order of processing as taught by Wroblewska results in a level of immunoreactivity that is less than a food simultaneously incubated and fermented. 
Regarding claims 2 and 4, Wroblewska further teaches that the level of immunoreactivity is determined using a polyclonal antibody (page 2435 under section 2.4).
Regarding claims 9 and 14, Wroblewska further teaches that the milk comprises proteins α-casein, β-casein, α-lactoglobulin, and β-lactoglobulin that are all reduced after incubating with a cross-linking enzyme and fermenting (page 2435-2442; Table 2).
Regarding claim 12, the cross-linking enzyme of Wroblewska is transglutaminase (m-TG) (Abstract; page 2435-2442; Table 2).
Regarding claim 16, Wroblewska discloses that the fermentation was carried out at 25 C for a time up to 23 hours (page 2435 under Materials and Methods and 
However, the examiner notes that differences in time or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Wroblewska discloses that it is well known in the art to ferment a milk product and therefore it would have been obvious to one of ordinary skill in the art to vary the time and temperature depending on the amount to be fermented.
Regarding claims 26-27, as stated above, Wroblewska discloses that the product is a fermented milk product, but fails to specifically disclose is the food product in nutritionally incomplete or complete and nutritionally balanced. 
However, depending on the consumer, a fermented milk product provides nutrients and can be considered nutritionally incomplete or complete depending on the consumer and the desired nutrients needed. 

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wroblewska et al. (Influence of the addition of transglutaminase on the immunoreactivity of milk proteins and sensory quality of kefir; 2009; made of record by applicant) and Fukui et al. (US 2011/0129568 A1; June 2, 2011) as applied to claim 2 above and further in view of Haza et al. (Use of a Monoclonal Antibody and Two-Enzyme-Linked Immunosorbent Assay Formats for Detection and Quantification of the Substitution of Caprine Milk for Ovine Milk; Journal of Food Protection, Vol. 60, No. 8, 1997, Pages 973-977). 
Regarding claim 5, Wroblewska teaches that the level of immunoreactivity is determined using a polyclonal antibody (page 2435 under section 2.4), but fails to teach using a monoclonal antibody.
Haza discloses that it is known in the art to use monoclonal antibodies when determining immunoreactivity in milk products. Therefore, as both Wroblewska and Haza teaches using antibodies for determining the level of immunoreactivity, it would have been obvious to use a monoclonal antibody in the method of Wroblewska for determining the level of immunoreactivity. This is simple substitution of one known method for another to yield the predictable result of determining a level of immunoreactivity in milk proteins.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wroblewska et al. (Influence of the addition of transglutaminase on the immunoreactivity of milk proteins and sensory quality of kefir; 2009; made of record by applicant) in view of Fukui et al. (US 2011/0129568 A1; June 2, 2011) and Lorenzen et al. (Effect of enzymatic cross-linking of milk proteins on functional properties of set-style yoghurt, International Journal of Dairy Technology, Vol 55, No 3, August 2002; made of record by applicant). 
Regarding claims 22-25, Wroblewska discloses a method of reducing immunoreactivity of a fermented milk product by incubating the milk product comprising 
Wroblewska discloses that the milk comprising a protein is incubated with a cross-linking enzyme (page 2435), but is silent with respect to the temperature and time of incubation.
However, the examiner notes that differences in time or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Wroblewska discloses that it is well known in the art to incubate a milk product with a cross-linking enzyme and therefore would have been obvious to one of ordinary skill in the art to vary the time and temperature of incubation depending on the desired amount of cross-linking.
Wroblewska further discloses that the fermentation was carried out at 25 C for a time up to 23 hours (page 2435 under Materials and Methods and page 2436 under Results and Discussion), while the instant claims require a time of about 48 hours and a temperature of about 22 C.
However, the examiner notes that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there 
Wroblewska discloses that it is well known in the art to ferment a milk product and therefore it would have been obvious to one of ordinary skill in the art to vary the time and temperature depending on the amount to be fermented.
Wroblewska discloses that the food product is cow’s milk (Abstract; Page 2436 under Results and Discussion).
Wroblewska additionally teaches that the microorganism used during the fermentation process is of the Lactobacillus family and can be Lactobacillus plantarum (Abstract; page 2434 under Introduction).
Wroblewska fails to specifically disclose that Lactobacillus plantarum is used during the fermentation process, however, as Wroblewska discloses that such species is known in the art in the fermentation of milk products it would have been obvious to use. 
While Wroblewska discloses that the microorganism is of the Lactobacillus family, Wroblewska is silent with respect to the microorganism comprising a combination of Leuconostoc mesenteroides, Lactobacillus plantarum, and Pediococcus acidilactici as claimed. 
Fukui discloses a process for producing fermented milk by fermenting the milk with a microorganism, wherein the microorganism can be a mixture of different strains of bacteria ([0034]; See Figures). Fukui discloses that suitable strains of bacteria for Leuconostoc mesenteroides [0038], Lactobacillus plantarum [0037], and Pediococcus acidilactici ([0036]).
It would have been obvious to one of ordinary skill in the art to use a mixture of strains of bacteria as the microorganism in Wroblewska. Fukui discloses that the claimed strains of bacteria can be provided in a mixture and are suitable for fermenting milk and therefore would predictably be able to ferment, or hydrolyze, the milk of Wroblewska. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, as all the claimed strains of bacteria are known in the art to be useful for the same purpose and Fukui further teaches that it is known in the art to use a 
With respect to the microorganism being alive during fermentation, Wroblewska discloses that the microorganism is alive and therefore it would have been obvious to use alive microorganisms as taught by Fukui in the fermentation process of Wroblewska.
The examiner notes that Fukui discloses killing off the microorganisms, however, Fukui additionally teaches adding a starter culture to the yogurt mix and thereafter fermenting the yogurt mix ([0046]-[0047]). Fukui discloses that the starter culture is preferably lactic acid bacteria starters that are generally used for manufacturing fermented milk ([0047]). As stated above, Fukui discloses the use of the claimed bacteria for fermenting milk and therefore it would have been obvious to use the claimed strains of bacteria for fermenting the milk of Wroblewska. As Fukui discloses that the use of the starter culture is separate from and occurs after the killing of previous bacteria, the bacteria in Fukui are considered to be alive during fermentation.
Wroblewska discloses that the food is incubated with m-TG before fermentation and discloses that the level of immunoreactivity is less than a food without m-TG, or an unmodified food (page 2435, Table 2).
Wroblewska, however, fails to specifically teach that it is less than a food simultaneously incubated and fermented. 
Wroblewska teaches that both the addition of m-TG and fermentation result in a reduction of immunoreactivity, wherein m-TG is added before fermentation to allow the 
While Wroblewska discloses the method as described above, Wroblewska is silent with respect to inactivating the enzyme by heating after the incubation period.
Lorenzen discloses a method reducing the immunoreactivity of milk comprising incubating with an enzyme, inactivating the enzyme by heating (i.e. wherein the enzyme is inactivated after incubation) and further fermenting. Lorenzen discloses that the inactivation occurs by heating for 1 minute at 80 C (Abstract), while the instant claim requires for at least 3 minutes at 90 C.
Further, it would have been obvious to one of ordinary skill in the art to inactivate the enzyme of Wroblewska by heating as taught by Lorenzen. Lorenzen discloses that the resulting product had increased gel strength (page 153) and therefore would predictably give the product of Wroblewska increased gel strength and stability. 
With respect to the exact temperature and time, it would have been obvious to one of ordinary skill in the art to vary the temperature and time depending on the amount of enzyme to be inactivated. A larger amount of milk incubated with the enzyme will require a higher temperature and/or a longer time for inactivation than a smaller batch of milk. 

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wroblewska et al. (Influence of the addition of transglutaminase on the immunoreactivity of milk proteins and sensory quality of kefir; 2009; made of record by applicant) and Fukui et al. (US 2011/0129568 A1; June 2, 2011) as applied to claim 1 above, and further in view of Tams et al. (US 2010/0266724 A1; Oct. 21, 2010). 
Regarding claim 28, as stated above, Wroblewska discloses a method of reducing immunoreactivity of a fermented milk product by incubating the milk product comprising at least one protein with a cross-linking enzyme to form a cross-linked protein and fermenting the milk product to form a modified milk product (Abstract; pages 2436-2439).
Wroblewska, however, fails to teach that the enzyme is tyrosinase. 
Tams disclsoes a method for producing an acidified milk drink using an enzyme, wherein the enzyme is tyrosinase as tyrosinsae improves the texture and rheological properties of food products, e.g. for gelling and reduction of syneresis in yogurt ([0006], [0085[-[0087]).
As Tams discloses that tyrosinase is a useful enzyme for producing a modified milk product, it would have been obvious to use tyrosinase as the enzyme in Wroblewska. Tams discloses that tyrosinase improves the texture and rheological properties of food products and therefore would predictably provide the same benefits to the food product of Wroblewska. 
Regarding claims 29-31, Tams further teaches that the microorganism can be a fungus, such as Aspergillus ([0048], [0092]-[0094]), and therefore it would have been obvious to use a fungus in the method of Wroblewska for the same reasons as stated above, to improve the texture and rheological properties of food products. 


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 6-8 that the prior art fails to teach hydrolysis with the alive claimed microorganisms as Fukui discloses killing off the bacteria before fermentation. 
This is not found persuasive as Fukui discloses that after killing off certain bacteria, a starter culture is added to the yogurt mix to ferment the yogurt mix. Fukui discloses that the starter culture is preferably lactic acid bacteria starters that are generally used for manufacturing fermented milk ([0047]). As stated above, Fukui discloses the use of the claimed bacteria for fermenting milk and therefore it would have been obvious to use the claimed strains of bacteria for fermenting the milk of Wroblewska. As Fukui discloses that the use of the starter culture is separate from and occurs after the killing of previous bacteria, the bacteria in Fukui are considered to be alive during fermentation.
Further, Wroblewska discloses that the microorganism is alive and therefore it would have been obvious to use alive microorganisms as taught by Fukui in the fermentation process of Wroblewska.
Fukui clearly teaches the use of different bacteria, including the claimed bacteria to ferment milk. Fukui further teaches that the starter culture for fermentation is preferably lactic acid bacteria starter that are generally used for manufacturing fermented milk and the specific strain depends on the desired characteristics of the Leuconostoc mesenteroides [0038], Lactobacillus plantarum [0037], and Pediococcus acidilactici ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed strains for the fermentation process in Wroblewska depending on the desired characteristics of the milk. 
The teachings of Fukui and Wroblewska teach that the claimed strains of bacteria are well known in the art for fermenting milk. While, Fukui teaches that the strains used for the starter culture are different than the strains that have been killed off, Fukui teaches that any lactic acid bacteria strain known in the art for fermenting milk can be used in the starter, which is not killed off. Fukui discloses a process for producing fermented milk by fermenting the milk with a microorganism, wherein the microorganism can be a mixture of different strains of bacteria ([0046]-[0047]; See Figures). Fukui discloses that suitable strains of bacteria for fermenting milk include Leuconostoc mesenteroides [0038], Lactobacillus plantarum [0037], and Pediococcus acidilactici ([0036]).
It would have been obvious to one of ordinary skill in the art to use a mixture of strains of bacteria as the microorganism in Wroblewska. Fukui discloses that the claimed strains of bacteria can be provided in a mixture and are suitable for fermenting milk and therefore would predictably be able to ferment, or hydrolyze, the milk of Wroblewska. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, as all the claimed strains of bacteria are known in the art to be useful for the same purpose and Fukui further teaches that it is known in the art to use a mixture of strains of bacteria for fermenting, it would have been obvious to one of ordinary skill in the art to use a combination of the claimed strains in the process of Wroblewska.
Applicant further argues on pages 8-9 that Fukui teaches away from using the claimed strains of bacteria during fermentation as Fukui discloses killing the claimed strains before fermentation. 
This is not found persuasive as Fukui discloses that after killing off certain bacteria, a starter culture is added to the yogurt mix to ferment the yogurt mix. Fukui discloses that the starter culture is preferably lactic acid bacteria starters that are generally used for manufacturing fermented milk and the specific strain depends on the desired characteristics of the fermented milk ([0047]). Previously, Fukui discloses that suitable strains of lactic acid bacteria for fermenting milk include Leuconostoc mesenteroides [0038], Lactobacillus plantarum [0037], and Pediococcus acidilactici ([0036]). While Fukui list preferable strains in [0047], these are merely preferable and do not represent the entire disclosure of Fukui. Fukui clearly teaches that the claimed strains are lactic acid bacteria and teaches using lactic acid bacteria in the starter culture. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed strains in the started culture as they are known to be useful lactic acid bacteria for fermenting milk. 
Further, Fukui discloses that the same strains can be used before the starter, wherein the bacteria are killed off, and also in the starter, such as L. gasseri ([0037] and L. gasseri is a bacteriocin producing bacteria that can additionally be used in the starter that is then fermented. Therefore, as Fukui discloses that the same strains can be used before and during fermentation, it further would have been obvious to use the claimed strains in the fermentation of Wroblewska. 
Applicant’s arguments with respect to claims 5, 22-25 and 28-31 are not found persuasive for the same reasons as stated above. Applicant has not presented any substantial arguments with respect to Haza, Lorenzen, and Tams.
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791